 Case 5:17-cv-00179-JPB Document 69 Filed 11/29/18 Page 1 of 4 PageID #: 654



                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE NORTHERN DISTRICT OF WEST VIRGINIA

DIANA MEY,
CRAIG CUNNINGHAM,
STEWART ABRAMSON, and
JAMES SHELTON,
individually and on behalf of a class of all
persons and entities similarly situated,

                  Plaintiffs,

vs.                                                        Case No. 5:17-cv-00179-JPB

DIRECTV, LLC;

and

ADAM COX;
AC1 COMMUNICATIONS;
IQ MARKETING 2, CORP., d/b/a PACIFICOM;
MICHAEL ASGHARI;
NAS AIR LOGISTICS;
JOHN MATTHEWS;
BIRJU, LLC;
PIC SIX, LLC;
MYLAN JOHNSON GROUP;
XCITE SATELLITE, LLC;
EXACT ESTIMATING, LLC;
CDS V1, LLC d/b/a COMPLETE DIGITAL SOLUTIONS;
KREATAMOTIVE LLC;
EXPLOSIVE SALES MARKETING GROUP, INC.

               Defendants



                                Notice of Intent to Serve Subpoena

       PLEASE TAKE NOTICE that, pursuant to Rule 45(a)(4) of the Federal Rules of Civil

Procedure, Plaintiffs intend to serve a Subpoena upon Connect Your Home, LLC in the form

attached hereto as Exhibit A.




                                                1
 Case 5:17-cv-00179-JPB Document 69 Filed 11/29/18 Page 2 of 4 PageID #: 655



Dated: November 29, 2018                      Respectfully submitted by,

 /s/ John W. Barrett_____________
John W. Barrett (WV Bar No. 7289)
Jonathan R. Marshall (WV Bar No. 10580)
Sharon F. Iskra (WV Bar No. 6582)
BAILEY & GLASSER LLP
209 Capitol Street
Charleston, WV 25301
Telephone: (304) 345-6555
jbarrett@baileyglasser.com
jmarshall@baileyglasser.com
siskra@baileyglasser.com

Edward A. Broderick
Anthony Paronich
BRODERICK & PARONICH, P.C.
99 High St., Suite 304
Boston, MA 02110
Telephone: (617) 738-7080
ted@broderick-law.com
anthony@broderick-law.com

Matthew P. McCue
THE LAW OFFICE OF MATTHEW P. MCCUE
1 South Avenue, Suite 3
Natick, MA 01760
Telephone: (508) 655-1415
mmccue@massattorneys.net

Counsel for Plaintiff




                                          2
 Case 5:17-cv-00179-JPB Document 69 Filed 11/29/18 Page 3 of 4 PageID #: 656



                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE NORTHERN DISTRICT OF WEST VIRGINIA

DIANA MEY,
individually and on behalf of a class of all
persons and entities similarly situated,

                  Plaintiff,

vs.                                                        Civil Action No.: 5:17-cv-179

DIRECTV, LLC;
ADAM COX;
AC1 COMMUNICATIONS;
IQ MARKETING 2, CORP., d/b/a PACIFICOM;
and MICHAEL ASGHARI,

              Defendants.

                                   CERTIFICATE OF SERVICE

       I, John W. Barrett, hereby certify that on November 29, 2018, I served a true and correct
copy of “Notice of Intent to Serve Subpoena” was filed with the Clerk of Court using the
CM/ECF System, which caused a true and accurate copy of such filing to be served upon the
following counsel of record:

                                 Danielle M. Waltz
                                 Sarah A. Phipps
                                 Jackson Kelly PLLC
                                 500 Lee Street East, Suite 1600
                                 Charleston, WV 25301
                                 dwaltz@jacksonkelly.com
                                 sphipps@jacksonkelly.com

                                 Archis A. Parasharmi
                                 Daniel E. Jones
                                 Mayer Brown LLP
                                 1999 K Street NW
                                 Washington, DC 20006
                                 aparasharami@mayerbrown.com
                                 djones@mayerbrown.com




                                                3
Case 5:17-cv-00179-JPB Document 69 Filed 11/29/18 Page 4 of 4 PageID #: 657




                         Jeffrey M. Wakefield
                         Bryan N. Price
                         Raymond L. Harrell, Jr.
                         Flaherty Sensabaugh Bonasso PLLC
                         200 Capitol Street
                         P. O. Box 3843
                         Charleston, WV 25338-3843
                         jwakefield@flahertylegal.com
                         bprice@flahertylegal.com
                         rharrell@flahertylegal.com




                                          /s/ John W. Barrett_____________
                                         John W. Barrett (WV Bar No. 7289)




                                     4
